 

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case ` FE isn E D

 

 

UNITED STATES DlsTRICT CoUnT
SOUTHERN DISTRICT OF CALIFORNIA CLEH)< ns mar

  
 

  

 

SOUTH&HN L)ls naming gx(\iliH r
UNITED STATES OF AMERICA JUDGMENT IN A Cli
V_ (For Offenses Committed On or After November 1, 1987)

GI ' B h -D S t 1
Orla a eng e 060 Case Number: 12-€1'-00061-JAH-1

Andres James Ortiz
Defendant’s Attomey

 

REGISTRATIoN No. 29845298
|:| _

pleaded guilty to count(s) One of the Superseding Information.

 

\:| was found guilty on count(s)

 

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count

Title & Section Nature of Offense Number§s[
18 USC 1001 FALSE STATEMENT 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:l 'l`he defendant has been found not guilty on count{s)
ig Count(s) remaining is dismissed on the motion of the United States.
w Assessment : $100.00 Waived.
|X| No fine 1:1 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the dourt and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv 19. 2019

Date of Imposition of Sentence

ila/11 WBQ

'N JoHNA`. l>ioTJSToN
ITED STATES DISTRICT IUDGE

12-01‘-00061-.1 AH-l

 

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: Gloria Bahena-De Sotelo Judgment - Page 2 of 2
CASE NUMBER: 12-cr-00061-JAI-I-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

\:||:1

|] The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
i:l at A.M. on

 

 

|:| as notified by the United States Marshal.
m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
13 on or before
|:| as notified by the United States Marshal.
|:| as notiHed by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lZ-cr-OOOG] -JAH»l

 

